Case
Case1:20-cv-00567-ILG-JO
     1:20-cv-00567-ILG-JO Document
                          Document18
                                   9 Filed
                                     Filed02/10/20
                                           03/19/20 Page
                                                    Page41of
                                                          of52PageID
                                                              PageID#:
                                                                     #:166
                                                                       181



                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain
        why on a separate page):                                                     3/25/20

2.      Deadline for first request for production of documents
        and first request for interrogatories:                                    30 days from decision on MTD

2(a).   Additional interrogatories needed, if any, beyond
        the 25 permitted under the federal rules for:             plaintiff(s)      ; defendant(s)

3.      Date for completion of any joinder of additional
        parties and amendment of the pleadings:                                   90 days from decision on MTD

3(a).   Number of proposed additional parties to be joined,
        if any, by:                                               plaintiff(s)      ; defendant(s)

4.      Number of depositions by plaintiff(s) of:                       parties       ; non-parties

5.      Number of depositions by defendant(s) of:                       parties 4     ; non-parties 5

6.      Date of status conference (joint status report due
        two business days in advance):

7.      Date for completion of factual discovery:                                 180 days from decision on MTD

8.      Are expert witnesses needed?                                                 Yes           No X

8(a).   Number of expert witnesses, if any, of plaintiff(s):         medical         ; non-medical

8(b).   Date for completion of those expert reports:

8(c).   Number of expert witnesses, if any, of defendant(s):       medical         ; non-medical

8(d).   Date for completion of those expert reports:

9.      Date for completion of expert discovery:

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
        in advance):

11.     Types of contemplated dispositive motions by
        plaintiff(s) and dates for filing of those motions:

                                                    4
Case
Case1:20-cv-00567-ILG-JO
     1:20-cv-00567-ILG-JO Document
                          Document18
                                   9 Filed
                                     Filed02/10/20
                                           03/19/20 Page
                                                    Page52of
                                                          of52PageID
                                                              PageID#:
                                                                     #:167
                                                                       182



                                                                     Motions to Dismiss to be filed
12.   Types of contemplated dispositive motions by                   by Defendants on 3/25/2020
      defendant(s) and dates for filing of those motions:            Summary Judgment
                                                                     60 days of the close of discovery

13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                 Yes         No X

14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                      Yes          No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                            Yes           No X




                                                5
